     Case 2:19-cv-13184-ILRL-DMD Document 146 Filed 04/19/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS, LLC,

                     Plaintiff,

            v.

ALFREDO CRUZ, MICHELE ROSSI,
MICHELE HUDAK, MARISA NAQUIN,
SONYA BOURGEOIS, LISETTE BAYLE,
RENEE PASTOR, and DISCO AMIGOS
                                CIVIL ACTION NO. 19-CV-13184-ILRL-
SOCIAL AID AND PLEASURE CLUB,
                                DMD
                    Defendants.
                                                JUDGE IVAN L.R. LEMELLE
DISCO AMIGOS SOCIAL AID AND
                                                MAGISTRATE JUDGE DANA M.
PLEASURE CLUB,
                                                DOUGLAS
                 Counterclaimant,

            v.

ETDO PRODUCTIONS, LLC, JERRY
LENAZ, and FRANCOIS CAMENZULI,

              Counter-Defendants.


                                  CERTIFICATION OF COSTS

       Defendant and Counterclaimant Disco Amigos Social Aid and Pleasure Club (“Nonprofit”)

and Defendants Alfredo Cruz, Michele Rossi, Michele Hudak, Marisa Naquin, Sonya Bourgeois,

Lisette Bayle, and Renee Pastor, by and through their attorneys, respectfully submit this

Certification of Costs pursuant to LR 54.3.

       1.        The above-captioned matter came on for a bench trial before Hon. Ivan L.R.

Lemelle on October 26 – 29, 2020. In addition, post-trial hearings were held regarding damages,

attorneys fees and other matters.




                                              -1-
     Case 2:19-cv-13184-ILRL-DMD Document 146 Filed 04/19/21 Page 2 of 3




       2.          Judgment was entered on March 17, 2021 in favor of Defendants MICHELE

HUDAK, MARISA NAQUIN, SONYA BOURGEOIS, LISETTE BAYLE, RENEE

PASTOR, and DISCO AMIGOS SOCIAL AID AND PLEASURE CLUB and

Counterclaimant DISCO AMIGOS SOCIAL AID AND PLEASURE CLUB and against

Plaintiff ETDO PRODUCTIONS, LLC, and Counter-Defendants ETDO PRODUCTIONS,

LLC, JERRY LENAZ AND FRANCOIS CAMENZULI in solido. (Doc. 144).

       3.          The sum of Four Thousand Four Hundred Fifty-Seven Dollars and Seventy-Five

Cents ($4,457.75) in costs was stipulated to by the parties. (Doc. 120)

       4.          The stipulation of costs in the amount of Four Thousand Four Hundred Fifty-Seven

Dollars and Seventy-Five Cents ($4,457.75) was incorporated into and made a part of the

Judgment. (Doc. 144).

       5.          The costs stipulated to by the parties are itemized below, and copies of the invoices

are attached hereto as Exhibits 1-4.

            Item                Date of Invoice            Exhibit No.                Amount

  Service of Process                 3/23/20                     1                     $250.00

  Service of Process                 3/12/20                     2                     $350.00

  Transcript of Trial               10/30/20                     3                    $3,452.50
  proceedings held
 October 26-29, 2020

 Transcript of Closing               12/4/20                     4                     $315.25
    Arguments and
  Court's Ruling held
  December 3, 2020

                                                                                      TOTAL

                                                                                      $4,457.75




                                                    -2-
     Case 2:19-cv-13184-ILRL-DMD Document 146 Filed 04/19/21 Page 3 of 3




       6.      I hereby certify that the above expenses as stipulated to by the parties and

incorporated into the judgment are correct and were necessarily incurred.

                RESPECTFULLY SUBMITTED this 19th day of March, 2021.


                                              /s/ Steven M. Hannan
                                              Steven M. Hannan (#33878)
                                              Hannan, Giusti & Hannan L.L.P.
                                              2201 Ridgelake Drive
                                              Metairie, Louisiana 70001
                                              (504) 831-5300
                                              Email: steven@hghlaw.com

                                              Attorneys for Defendants


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 19, 2021 a copy of the above and foregoing
Defendants’ Certification of Costs, along with the form Bill of Costs prescribed by the Court, was
served upon all known counsel of record via the Court’s CM/ECF electronic filing system.



                                              By: /s/ Steven M. Hannan
                                                           STEVEN M. HANNAN




                                               -3-
